Citation Nr: 1643247	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of eligibility for Department of Veterans Affairs (VA) death benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to January 1963.  The Veteran died in May 2001; the appellant seeks VA death compensation benefits as the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 determination by the VA Regional Office (RO) and Pension Management Center (PMC) in St. Paul. Minnesota that denied entitlement to service connection for the cause of the Veteran's death, based on a determination that there is no evidence relating the Veteran's death to military service.  Also on appeal is a December 2012 determination by the St. Paul RO and PMC that the appellant is not entitled to death pension benefits because she cannot be recognized as the Veteran's surviving spouse. 

During the course of the appeal, the file was transferred to the VA RO in Oakland, California, which currently has jurisdiction.

In May 2015 the Board remanded both issues identified on the title page for additional development which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant and the Veteran were apparently legally married in 1981, but were not living together at the time of the Veteran's death.

CONCLUSION OF LAW

The requirements are not met for the appellant to be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The VCAA requires VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO sent the appellant VCAA-compliant notice regarding death benefit claims in July 2011, and the appellant had ample opportunity to respond prior to the rating decision on appeal.  Under Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), notice in a death-benefits claim must advise the claimant of the deceased Veteran's service-connected disabilities, but the Veteran in this case had no service-connected disabilities so Hupp does not apply. 

The Board reviewed the file in May 2015 and determined that the RO should issue the appellant a Statement of the Case addressing the issue of entitlement to recognition as the surviving spouse; this was done on remand, and the appellant thereafter submitted a timely substantive appeal.  The Board also directed the RO to obtain the Veteran's service treatment records if - and only if - the appellant is found to meet the requirements for recognition as the surviving spouse of the Veteran for purposes of consideration for death benefits.  The Board finds the RO substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).  

The appellant has been advised of her entitlement to a hearing before the Board but she declined such a hearing.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  

Based on a review of the record, the Board finds there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Death pension, dependency and indemnity compensation (DIC), and accrued benefits are payable to a "surviving spouse" who meets the legal criteria for entitlement to such benefits.  38 U.S.C.A. §§ 1521, 1541, 5121 (West 2014).

The term "surviving spouse" includes (1) a person of the opposite sex whose marriage to the veteran meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse); and (4) who has not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.1(j), "marriage" is defined for VA purposes as a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.

In this case, the file contains a marriage certificate showing the appellant and the Veteran were married in Carson City, Nevada, in December 1981.  The certificate shows the Veteran to have been married once before, which marriage ended in the death of the Veteran's first wife. The certificate shows the appellant to have been married three times before, all of which marriages ended in divorce.  

In a February 1982 VA medical treatment record, the Veteran was characterized as a "married man."  However, in May 1982 the Veteran filed an original claim for nonservice-connected pension in which he indicated by checkmark that his current marital status was "divorced."  He did not fill out information regarding a current marriage (date and place of marriage, to whom married, etc.) which is significant because a married veteran can expect to receive a larger pension than a single veteran.  

The Veteran died in May 2001.  The death certificate lists Ms. AW as the Veteran's wife, and shows Ms. AW as living at the same address and having the same last name as the Veteran.  The Board notes at this point that Ms. AW is not the present appellant.

In March 2012, the RO denied the appellant's claim for death benefits on the merits, based on a determination that the Veteran's death is not shown to have been related to service.  Thereafter, the RO issued a rating decision in December 2012 that held the appellant is not shown to be the Veteran's surviving spouse.  Both decisions are on appeal.  Because status as surviving spouse is a threshold question in a case of death benefits, the Board will consider that question first.

In her original claim for death benefits, filed in April 2011, the appellant asserted that neither she nor the Veteran had ever been married to anyone else.  She also stated she was not living with the Veteran at the time of his death because they were legally separated.

In July 2011, the RO sent the appellant a letter pointing out that the number of previous marriages she reported on her claim was inconsistent with the prior marriages recorded on the marriage certificate.  The RO also asked the appellant to provide documentation regarding the period in which she and the Veteran had not cohabitated prior to his death.  Finally, the appellant was asked to explain why her name is not on the Veteran's death certificate as the surviving spouse.

In regard to the question of her prior marriages, the appellant provided the names and dates of divorce from three previous husbands.  The RO has been able to verify two of those divorces through official court documents; the third divorce, reportedly in Indiana in July 1977, has not been officially verified.  

In regard to the question of cohabitation, the appellant submitted a statement in August 2011 that the reason she and the Veteran had separated was because the Veteran was unable to be faithful, "so we decided it was better to stay apart till and if when he could stay without dissruption [sic]."  In regard to attempts at reconciliation, she stated that she and the Veteran had attempted to reunite in the 1990s and had often discussed reconciliation, but "the problem was that I didn't want him to run in and out of [the children's'] lives temporarily and I could not deal with his infidelities."  In March 2012, she submitted a Statement in Support of Claim further defining that she and the Veteran were separated from July to December 1984 and were again separated from 1987 until the Veteran's death in 2001 but had never been legally separated.  
However, in January 2013 the appellant submitted a Statement in Support of Claim that provides significantly different information regarding cohabitation.  In that statement, the appellant asserted the she and the Veteran had not cohabited during the period July-December 1984 because the Veteran was looking for work out of state.  She reported that the Veteran left home from September 1987 because he was having an extramarital affair, but he returned in December 1987.  The appellant state that she moved to Georgia for a few months in 1989 to help with family matters relating to the death of her grandfather, but she returned when those matters were cleared up.  Although the Veteran liked to chase other women, their marriage was intact until the time of the Veteran's death. 

As proof of cohabitation the appellant cites the births of three children: a daughter in December 1982, a daughter in May 1985 and a son in April 1987.  The Board notes that all three children have the Veteran's last name.  The file contains birth certificates showing the Veteran to be the father of the daughter born in December 1982, but the birth certificate for the son born in April 1987 shows the father's identity as "withheld."  The birth certificate of the daughter born in May 1985 is not of record.

In regard to why she is not listed on the Veteran's death certificate as the surviving spouse, the appellant stated in her August 2011 statement that Ms. AW., who is shown on the death certificate as the surviving spouse, was in fact the Veteran's live-in girlfriend, and that AW and the Veteran had never been married; the appellant stated she had received this information from the Veteran's brother.  Also in August 2011, the appellant submitted an internet search that purports to show that Ms. AW, who was identified on the death certificate as the Veteran's surviving spouse, was not known by the Veteran's last name and had been married to three other men over time but not to the Veteran.

On review of the evidence above, the Board finds the appellant is shown to have married the Veteran in December 2001.  There is no indication the Veteran ever attempted to claim VA dependency benefits based on this marriage (the Veteran apparently never claimed service-connected disability compensation, and as noted above he characterized himself as "divorced" in his claim for nonservice-connected pension).  The Board notes that if the Veteran had attempted during his lifetime to claim the appellant as his dependent for VA purposes, such dependency would have been denied absent verification of the appellant's third divorce.  However, the file does not contain evidence showing that the marriage between the Veteran and the appellant in 2001 was illegal.  Further, although the Veteran characterized himself as "divorced" in May 1982, the record does not establish that the Veteran and the appellant were legally divorced at the time of the Veteran's death.  

However, under 38 C.F.R. § 3.50 the term "surviving spouse" for death benefit purposes means a person who was legally married to the veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death.  These provisions are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, the issue turns on whether the Veteran and the appellant continuously cohabited prior to the Veteran's death.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007) the Federal Circuit addressed the concept of mutual consent to separate.  The Court held, "in other words, the key is whether the reason for the separation 'did not show an intent on the part of the surviving spouse to desert the veteran.'" Id. at 1356 (quoting 38 C.F.R. § 3.53(b). The Court further held, "in sum, a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  Id. at 1357.

The Board finds in this case that continuity of cohabitation was broken.  The Board notes the appellant has advanced inconsistent accounts throughout her appeal.  In her original claim, the appellant asserted that she and the Veteran had no previous marriages and that they were legally separated at the time of the Veteran's death; she subsequently retracted both assertions.  In March 2012 the appellant asserted that she and the Veteran were separated from 1987 until the Veteran's death due to the misconduct of the Veteran (marital infidelity), but in January 2013 she advanced the entirely inconsistent account that they had cohabited until the Veteran's death and had an intact marriage (which is itself inconsistent with the Veteran's apparent cohabitation with Ms. AW at the time of his death).  The appellant has advanced the births of her three children as evidence of cohabitation, but the first child was born just seven months after the Veteran's characterized himself as "divorced" in 1982, and the fact that the father's name was withheld in the birth certificate of the appellant's son (her third child) argues against current marital cohabitation.  The fact that the appellant waited for 10 years after the Veteran's death to file her claim for death benefits also argues against marital cohabitation, particularly given her assertion of financial hardship.  The Board accordingly finds the appellant is not a credible witness in asserting that she and the Veteran had separated due to the misconduct of, or procured by, the Veteran without the fault of the appellant, or that such separation was temporary or for purposes of convenience, health, or business.

Finally, the appellant offers her military dependent identification (ID) card as evidence of legal marriage, arguing that the Department of Defense (DoD) has accepted her as the Veteran's spouse that that VA should do likewise.  Review of the file shows that VA certified to DoD in January 2013 that the appellant is the surviving spouse of a totally disabled veteran, and is thus entitled to a military ID card, but such certification was erroneous because the Veteran is not shown to have had any service-connected disabilities.  Given that the appellant was apparently granted a military ID card in error, the Board is not persuaded to grant death benefits based on such a card.  Further, entitlement to a military ID card differs from entitlement to death benefits because a military ID card is based solely on legal marriage and does not require cohabitation.  For both reasons, possession of a military ID card does not constitute evidence in support of VA death benefits.

In sum, based on the evidence and analysis above the Board finds the Veteran and the appellant were not cohabiting at the time of the Veteran's death.  Accordingly, the requirements for entitlement to death benefits are not met and the claim must be denied.  In arriving at this conclusionthe Board makes no finding in regard to whether or not the Veteran and the appellant were legally married at the time of the Veteran's death.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case the preponderance of the evidence is against the claim.  Accordingly, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


